Order entered July 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00706-CR
                                      No. 05-17-00707-CR
                                      No. 05-17-00708-CR
                                      No. 05-17-00712-CR
                                      No. 05-17-00713-CR
                                      No. 05-17-00714-CR
                                      No. 05-17-00715-CR

                            DOUGLAS LEE LEGUIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
Trial Court Cause Nos. 380-82880-2014, 380-82881-2014, 380-82882-2014, 380-82883-2014,
                  380-82884-2014, 380-82885-2014 & 380-82886-2014

                                           ORDER
       We REINSTATE these appeals.

       On June 29, 2017, we ordered the trial court to conduct a hearing to determine whether

appellant is entitled to court-appointed counsel in these appeals. By letter dated June 30, 2017,

Jessie R. Allen informed the Court of his appointment. We DIRECT the Clerk to add Jessie R.

Allen as appellant’s appointed attorney of record.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.



                                                /s/   LANA MYERS
                                                      JUSTICE